

116 S9 IS: Traditional Cigar Manufacturing and Small Business Jobs Preservation Act of 2019
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 9IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Rubio (for himself, Mr. Gardner, Mr. Manchin, Mr. Cotton, Mr. Menendez, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to clarify the Food and Drug Administration’s
			 jurisdiction over certain tobacco products, and to protect jobs and small
			 businesses involved in the sale, manufacturing and distribution of
			 traditional and premium cigars.
	
 1.Short titleThis Act may be cited as the Traditional Cigar Manufacturing and Small Business Jobs Preservation Act of 2019.
		2.Limitation of
			 authority with respect to premium cigars
			(a)Exception for
 traditional large and premium cigarsSection 901(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387a(c)) is amended—
 (1)in paragraph (2), in the heading, by inserting for certain tobacco leaf after authority; and
 (2)by adding at the end the following:
					
						(3)Limitation of
				authority for certain cigars
							(A)In
 generalThe provisions of this chapter (except for section 907(d)(3)) shall not apply to traditional large and premium cigars.
							(B)Rule of
 constructionNothing in this chapter shall be construed to grant the Secretary authority to promulgate regulations on any matter that involves traditional large and premium cigars.
							(C)Traditional
 large and premium cigar definedFor purposes of this paragraph, the term traditional large and premium cigar—
 (i)means any roll of tobacco that is wrapped in 100-percent leaf tobacco, bunched with 100-percent tobacco filler, contains no filter, tip or non-tobacco mouthpiece, weighs at least 6 pounds per 1,000 count, and—
 (I)has a 100-percent leaf tobacco binder and is hand rolled;
 (II)has a 100-percent leaf tobacco binder and is made using human hands to lay the leaf tobacco wrapper or binder onto only one machine that bunches, wraps, and caps each individual cigar; or
 (III)has a homogenized tobacco leaf binder and is made in the United States using human hands to lay the 100-percent leaf tobacco wrapper onto only one machine that bunches, wraps, and caps each individual cigar; and
 (ii)does not include a cigarette (as such term is defined by section 900(3)) or a little cigar (as such term is defined by section 900(11))..
				(b)Conforming
 amendmentsSection 919(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387s(b)) is amended—
 (1)in paragraph (2)(B)(i)(II), by inserting , but excluding traditional large and premium cigars (as such term is defined under section 901(c)(3)) before the period; and
 (2)in paragraph (5), by inserting subject to section 901(c)(3), before if a user fee.